Tom McMinn
                                        Official Court Reporter
                                       County Court at Law No. 4
                                           405 MLK, Box 17
                                        Georgetown, Tx 78626
                                             (512)943-1682



August 31, 2015

Court of Appeals
Third District of Texas
P.O. Box 12547
Austin, Tx. 78711

RE : Court of Appeals No. 03 -15-00379-CV
     Trial Court Case No. 15-0748-CC4
Style : Adrian Sanchez, et al
        v. Yellow Orchid, LLC

Dear M s. Strother,
     I am in receipt of your letting concerning the above cause . The record was due August 10, 2015 . It
is now due September 4, 2015.
     While appellants did contact me regarding the Reporter's Record, as of yet no arrangement of
payment has been made. The record is not long and will not take long to prepare once payment
is made.

Sincerely,
                                                                                                            .
Tom McMinn